Citation Nr: 1645678	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-16 996 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, including as due to mustard gas, asbestos, or chemical exposure, or as secondary to service-connected lung cancer.  

REPRESENTATION

Appellant represented by:  Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from December 1961 to June 1966.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's file is now in the jurisdiction of the Winston-Salem, North Carolina, RO.  In July 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge.  There is an August 2016 power of attorney of record executed in favor of Robert V. Chisolm, an attorney, and he is accepted as the Veteran's current representative.  

This matter was last before the Board in January 2016.  At that time, the Board denied this claim and remanded a claim for service connection for leukemia to the RO.  The Veteran appealed the Board's denial of service connection for prostate cancer to the United States Court of Appeals for Veterans Claims (Court).

In July 2016, the Court vacated the Board's January 2016 decision denying service connection for prostate cancer, and remanded it to the Board for further action.  The Court's order left undisturbed the Board's January 2016 remand of the claim for service connection for leukemia.  This leukemia claim remains before the RO at this time.  

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for service connection for prostate cancer, including as secondary to his service-connected lung cancer.  

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

There was a VA medical opinion in July 2015 concerning the relationship between the Veteran's lung cancer and his prostate cancer.  The VA examiner in July 2015 opined that the Veteran's prostate cancer was less likely as not related to, on a secondary basis, or aggravated by, his service-connected lung cancer.  The rationale was that the onset of his prostate cancer pre-dated the onset of his lung cancer.  The Board relied on this opinion in denying service connection for the Veteran's prostate cancer.  The parties, however, concur that the July 2015 VA medical opinion was inadequate, as it did not "fully address why the examiner determined that Appellant's prostate cancer was not aggravated by the lung cancer."  

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900 (c).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, please associate any outstanding treatment records, VA or non-VA, with the virtual file.  

2.  Please obtain a supplemental medical opinion from the July 2015 VA examiner (or another appropriate medical opinion provider, if the July 2015 VA examiner is unavailable). Another examination should only be provided if deemed necessary by the opinion provider.  

The opinion provider is requested to explain fully the reasoning supporting her opinion that the Veteran's prostate cancer was less likely as not aggravated by his service-connected lung cancer.  A clear rationale for all opinions expressed would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The entire claims file must be made available to the opinion provider for review.

The opinion provider is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If the opinion provider cannot provide an opinion without resort to speculation, s/he should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's claim for service connection for prostate cancer in light of any additional evidence added to the record.  If entitlement to service connection for prostate cancer remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

